Citation Nr: 1113229	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from May 1979 to September 1979 and October 1980 to February 1984 and additional time in the Oregon Army National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  Original jurisdiction resides with the RO in Portland, Oregon (the RO).

In June 2009, the Veteran testified at a Travel Board hearing held at the Portland RO before the undersigned Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.

This matter was previously before the Board in April 2010 and was remanded for additional development to include providing the Veteran with a VA examination to determine the nature and etiology of the Veteran's currently diagnosed DDD of the lumbar spine.  The ordered development having been conducted, the Board may now properly consider the issue on appeal.


Preliminary note

For purposes of clarification, the Board notes that, during active duty, the Veteran was a male.  The evidence of record indicates that in 1996, he underwent an orchiectomy and started estrogen therapy.  The claims file also contains a copy of the Veteran's social security card and driver's license issued in 1997 which reflects the female name as detailed on the title page.  The medical and other evidence of record reflects that the Veteran identified herself as female for a period of time in the late 1990's.  However, the most recent medical and other evidence of record reflects that the Veteran indentifies himself as a male. The Board notes further that the Veteran submitted a claim for VA benefits in his male name in December 2004.  In order to limit the potential for confusion, the Board will refer to the Veteran in the male gender.


FINDING OF FACT

The competent and probative medical evidence of record does not support a finding that the Veteran's DDD of the lumbosacral spine is causally or etiologically related to his active service. 


CONCLUSION OF LAW

DDD of the lumbosacral spine was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in February 2005 and August 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim.  VA provided adequate notice of how disability ratings and effective dates are assigned.  The claimant was afforded a meaningful opportunity to participate in the adjudication of the claims and provided the opportunity to present pertinent evidence and testimony.  

VA has obtained the Veteran's service treatment records and assisted him in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA also afforded him physical examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in 2010 was sufficient as it was predicated on consideration of the VA medical records in the Veteran's claims file, as well as examination findings.  The examiner considered the statements of the Veteran, particularly his report of post-service symptoms, and provided a rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran also provided testimony at a Travel Board hearing in June 2009.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Criteria

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation), "the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Disorders diagnosed after discharge may be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the claimant had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical evidence do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide evidence of the presence of a disability; however, the probative value and credibility of his statements must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence). 

II.  Background

The Veteran, in written statements and testimony before the Board, asserts that he suffers from a low back disability that had its onset in service subsequent to a 20 mile march with a heavy pack.  

Service treatment records (STRs) reveal that in January 1981, the Veteran complained of constant low back pain for two days.  He noted that he had had episodes of back pain prior to this incident.  The examiner noted no edema, ecchymosis, or crepitus.  The impression was low back pain.  The Veteran was treated and returned to duty.  

Subsequent service treatment records are negative for subjective or medical evidence of any back abnormalities.  The report of the Veteran's March 1984 enlistment examination for US Army Reserves immediately after separation from active duty was entirely silent as to any low back disorder.

August 2002 private medical records revealed an extruded disc fragment at L5-S1 level, and compressed S1 nerve root.  A diagnostic study record in April 2003 noted evidence of a lumbar laminectomy at L5.  

A January 2004 VAMC neurosurgery consultation noted the Veteran complained of sharp to achy back and left leg pain which was made worse with activity.  The Veteran had undergone left L5-S1 disc level surgery 2 years ago.  Examination revealed some loss of motion of the lumbar spine.  There was a well healed scar over the lumbar spine.  MRI revealed degenerative changes at L5-S1.  

In a May 2008 VA examination, the claims file and medical records were reviewed.  The Veteran reported being treated in service for low back pain in January 1981.  After service he worked at an auto wrecking yard from 2000 to 2001 pulling parts from cars.  He also worked intermittently from 1993 to 2006 as a computer technician.  He was involved in a motorcycle accident in 2006 with subsequent neck and lower back surgery.  

The examiner noted that an August 2001 MRI revealed an extruded disc fragment at the left posterior aspect of the spine canal at the L5-S1 level.  The fragment was caudally located and distortion compressed the S1 nerve root sleeve.  No other significant abnormalities were noted.  The Veteran underwent surgery in 2001 at the left L5-S1 disc level; and in 2007 at the L2-3 disc level.  

The diagnosis was DDD, SP 2 separate lumbar surgeries.  The examiner opined that regarding the Veteran's back pain, current information suggests that he had a back strain in service, "and as likely as not had ongoing pain in his back from back strain following military service."  Subsequent to an on the job injury in 2001, he developed DDD and underwent surgery.  The examiner opined that, "It would be mere speculation to estimate at what time he developed degenerative disc pathology, whether it was prior to, or during his on the job injury.  His current symptomatology today is as likely as not a combination of his disc disease and postoperative pain.  The contribution of his prior back strain is mere speculation."

Pursuant to the Board's April 2010 remand, the Veteran was afforded a follow-up VA examination in May 2010.  At that time, the claims file and medical records were reviewed.  The examiner summarized the medical history.  The Veteran reported that after he developed back pain in 1981, he experienced episodes of back pain a couple times per year with heavy lifting.  As for his post-service jobs, he reported experiencing back pain when working as a roofer.  Then, while working in a wrecking yard in 2000-2001, he experienced increased low back pain and left leg weakness, and he then had his first back surgery.  Then, in 2006, he was involved in a motor vehicle accident, after which his back pain increased again, with surgery in 2007.

The examiner discussed the Veteran's history of having some post-service back pain with various occupations and then increased pain in 2000.  He concluded that 
with the currently available information, the majority of the Veteran's current back problem is the result of his DDD and lumbar post operative pain, "which more likely than not began after his military service."  The examiner acknowledged that the Veteran experienced lumbar strains and exertional pains during the years following military service, but concluded that these symptoms "have more likely than not been overtaken by his degenerative disk changes that required surgical intervention and has been his predominant problem for the last 10 yrs."  The examiner concluded, therefore, that the Veteran's exertional lumbar strains during military service have "less likely than not" been the Veteran's "predominant problem during the last 10 years."

With respect to the Veteran's current back pain and regarding its relationship to his military service, the examiner noted that the Veteran reported that he had episodes of back pain twice a year at the time of his discharge from the military in 1984.  However, the Veteran also reported that at that time he could still walk five miles, lift up to 60 pounds and complete a 2-mile run when required.  The examiner opined that, "it would be reasonable to consider that portion of his back symptoms related to military service, but consider the additional back problems to be related to events after his military service."   

II. Analysis

There is no persuasive medical evidence or nexus opinion of record indicating the Veteran's DDD of the lumbar spine was incurred during or as a result of his military service.  In fact, as noted, the VA examiner in May 2010 opined that the majority of the Veteran's current back problem was the result of his DDD and lumbar post operative pain, "which more likely than not began after his military service."  

As noted previously, after separation, a US Army Reserves March 1984 enlistment examination was entirely silent as to any low back disorder or any complaints.  The first evidence of any lumbar disc disorder was not until August 2001, over 17 years after service, when private medical records referred to an on the job injury and revealed an extruded disc fragment at L5-S1 level, and compressed S1 nerve root.  

The March 1984 examination is probatively significant and given a lot of weight and credibility because this was at a time contemporaneous to his period of service (one month after separation).  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to reason that, if he indeed had any chronic low back problem since service, as he is now alleging, then he would have at least mentioned this during this military examination and would have requested an examination.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").


However, the Veteran asserts now that he experienced recurring back pain during the intervening years after his discharge from service and the initial diagnosis.  He is certainly competent to state such.  However, the VA examiner accepted as credible the Veteran's report of periodic recurring symptoms and concluded that although some of that back pain in the beginning part of the post-service time could likely be because of his military, the fact is that the back problems the Veteran has now are clearly attributable to post-service injuries.  At first glance it appears that this opinion is favorable to the Veteran's claim.  However, when examined critically, it is clear that the examiner was concluding the Veteran's back pain was likely attributable to service, but the current disability is attributable to post-service injuries.  Back pain, standing alone, is not a disability for which service connection can be granted.  Rather, the current disability - DDD - is not related to service, but was caused by post-service injuries.

Although the VA opinion from 2008 was ultimately less clear, there were portions of that opinion that were definitive and which also tracked the later 2010 opinion.  The examiner concluded that the Veteran likely had a back strain during service and as likely as not developed ongoing back pain thereafter.  However, degenerative disc disease was not shown until after an on-the-job injury in 2001.

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed DDD of the lumbar spine as a result of his service in the military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

As such, the only evidence suggesting the Veteran has DDD of the lumbar spine which is related to his military service comes from him personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As such, his allegations, alone, have no probative value without medical evidence substantiating them.  So there is a preponderance of evidence against his claim, in turn, meaning the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for DDD of the lumbar spine is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


